Exhibit 10.1

Adoption of Compensation Plan for Outside Directors

On September 17, 2007, the Board, upon the recommendation of the Compensation
Committee of the Board, adopted a compensation plan for outside directors, as
defined by the Board. The Board’s current outside directors are Emiliano
Calemzuk and Ms. Serra. Under the terms of the plan, the outside directors will
receive an annual cash retainer fee of $30,000 and an annual grant of restricted
Common Stock (“Restricted Shares”). As of September 17, 2007, the Company
awarded each of Mr. Calemzuk and Ms. Serra 1,000 Restricted Shares for their
original grants. On the first anniversary of each director’s respective original
Restricted Shares grant date, each outside director will receive a grant of
additional Restricted Shares having a value equal to $30,000, based on the
closing sale price of the Common Stock on the prior trading day. On the second
anniversary of each director’s respective original Restricted Shares grant date,
each outside director will receive a grant of additional Restricted Shares
having a value equal to $40,000, based on the closing sale price of the Common
Stock on the prior trading day. Each grant of Restricted Shares will vest twelve
months following the grant date. Restricted Shares will be granted pursuant to
the Company’s Amended and Restated 1999 Stock Option and Restricted Stock Plan.
The Company reimburses nonemployee directors for actual travel and out-of-pocket
expenses incurred in connection with attending meetings of the Board and
committees of the Board. The following chart summarizes the annual compensation
plan for outside directors:

 

   

Cash Retainer

 

FMV of Restricted Share Grant(2)

Year 1(1)

  $30,000   $27,750

Year 2(1)

  $30,000   $30,000

Year 3(1)

  $30,000   $40,000

--------------------------------------------------------------------------------

(1)

Paid and issued on each outside director’s election date with respect to Year 1
and the first and second anniversary date of each such election date with
respect to Years 2 and 3, respectively.

(2)

Based on the closing sale price of the Company’s common stock on the business
day prior to the outside director’s (i) election date with respect to Year 1 and
(ii) first and second anniversary date of election date with respect to Years 2
and 3, respectively.